Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 16, 2018

                                        No. 04-18-00071-CR

                                      Victoria Isabella HALL,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR10261
                       Honorable Catherine Torres-Stahl, Judge Presiding


                                           ORDER
        Pursuant to a plea-bargain agreement, Victoria Isabella Hall pled guilty to aggravated
assault with a deadly weapon and was sentenced to five years in prison and a $1500.00 fine in
accordance with the terms of her plea-bargain agreement. On January 19, 2018, the trial court
signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and
the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Hall filed a notice of
appeal, the trial court clerk sent copies of the certification and notice of appeal to this court. See
id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has
been filed. See id. 25.2(d).

         “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s
permission to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,
establishes that the punishment assessed by the trial court does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See id. Furthermore, the clerk’s
record does not show that any matters were raised by written motion filed and ruled on before
trial, nor does it indicate that the trial court gave its permission to appeal See id. The trial court’s
certification, therefore, appears to accurately reflect that this is a plea-bargain case and that Hall
does not have a right to appeal. We must dismiss an appeal “if a certification that shows the
defendant has the right of appeal has not been made part of the record.” Id. 25.2(d).

       This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Hall has the right to appeal is made part
of the appellate record by March 19, 2018. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court